Citation Nr: 0015813	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-18 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for melioidosis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from May 1966 to April 
1968.

This appeal arose from an April 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
PTSD, assigning it a 50 percent disability evaluation and 
which denied an increased evaluation for melioidosis and 
which denied entitlement to a total disability evaluation 
based on individual unemployability.  The veteran testified 
at a personal hearing at the RO in July 1998.  In April 1999, 
he testified before a member of the Board of Veterans' 
Appeals (Board) sitting in Atlanta, Georgia.

The veteran has contended that both his PTSD and his 
melioidosis are more disabling than the current disability 
evaluations would suggest.  He indicated that he suffers from 
nightmares, flashbacks, a startle response, avoidance of 
reminders of the war and of other people.  He described 
himself as irritable and depressed.  He further noted that 
his lung condition causes pain and results in his tiring 
easily.  He also noted that it is difficult for him to breath 
at night.  Therefore, he believes that increased evaluations 
are justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran was last examined by VA in November 1997.  This 
examination was conducted primarily to establish a diagnosis 
for his mental disorder and not to ascertain its degree of 
severity.  Moreover, since that examination, he has sought 
treatment from a private therapist, which could suggest a 
worsening of his condition.  Furthermore, since the November 
1997 examination, the veteran has alleged that his lung 
symptoms have increased.  Despite these facts, the RO made no 
attempt to obtain another VA examination.

It is also noted that his private therapist indicated in an 
April 27, 1999 letter that the veteran was still being 
treated.  However, the last clinical records in the file date 
from July 1998.  The RO should determine whether there are 
additional pertinent records available which should be 
obtained prior to a final determination of his claim.

Finally, the veteran suggested in his November 1998 VA Form 
9, Substantive Appeal, that he had nonservice-connected 
disabilities that should be service-connected as either 
secondary to or aggravated by his service-connected 
disorders.  The RO should contact the veteran and request 
that he provide specific information as to what disorders he 
is asserting are related to service-connected disabilities.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he indicate what 
disabilities he is asserting have been 
caused or aggravated by his service-
connected disorders.  The RO should then 
adjudicate any claims that have been so 
clarified.  Any development deemed 
necessary should also be accomplished.

2.  The RO should contact the veteran and 
request that he sign and return a consent 
form authorizing the release to VA of Dr. 
Mouzon's clinical records.  Once this has 
been received, the RO should contact 
Richard R. Mouzon, Ph.D, at Upreach 
Incorporated, P.O. Box 91250, Atlanta, 
Georgia 30364 and request that he provide 
copies of the veteran's treatment records 
developed between July 1998 and the 
present.

3.  Once the above development has been 
completed and any records obtained have 
been associated with the claims folder, 
the RO should afford the veteran complete 
VA psychiatric and pulmonary examinations 
in order to ascertain the current nature 
and degree of severity of the service-
connected PTSD and melioidosis.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiners to review in conjunction 
with the examinations, and they are asked 
to indicate in the examination reports 
that the claims file has been reviewed.

	a)  The psychiatric examination 
should indicate whether the veteran 
suffers from the following:

100 percent:  total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
and place; memory loss for names of close 
relatives, own occupation, or own name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships;

The examiner should include a GAF Score, 
or a narrative equivalent.

	b) the pulmonary examiner should 
indicate whether the veteran currently 
suffers from residuals related to the 
service-connected melioidosis.  This 
examination should include, but is not 
limited to, a chest x-ray and pulmonary 
function tests.  The examination should 
include the predicted FEV-1, the 
predicted FEV-1/FVC or the predicted DLCO 
(SB).  See 38 C.F.R. Part 4, Code 6604 
(1999).

The examiners should also render a joint 
opinion as to the effect that the 
veteran's service-connected PTSD and 
melioidosis have upon his ability to 
work.

A complete rationale for all opinions 
expressed must be provided.

4.  The RO should then readjudicate the 
veteran's claims.  If any or all of the 
decisions remain adverse to the 
appellant, he and his representative 
should be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration if otherwise in 
order.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




